McMurray, Presiding Judge.
Appellee, a practicing attorney, brought suit against appellants alleging they failed to pay his fees. Following a jury trial during which appellants represented themselves, a verdict was returned in favor of appellee. Judgment was entered upon the verdict and now through counsel this appeal was taken. Held:
Appellants’ enumerations of error only address evidentiary matters. Assuming, arguendo, the trial court erred in admitting the evidence in question, such errors were waived by appellants’ failure to interpose timely objections. Page v. State, 167 Ga. App. 297, 298 (1) (306 SE2d 381).

Judgment affirmed.


Banke, C. J., and Benham, J., concur.